DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to U.S. Patent Application No.: 17/172,565 filed on 2/10/21 with effective filing date 4/9/2010. Claims 1-4 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-5 of US 10,560,721 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
Examiner notes that after reviewing all other parent applications examiner concluded that nonstatutory double patenting are not needed for applications 16/057,459, 16/126,988, 16/058,487, 16/059,378 and 16/725,624. 
	
US 10,560,721 B1
Current Application
1. A video decoding method, comprising: determining whether to apply a first filter to a reference pixel value of a current block based on at least one of an intra prediction mode of the current block and a size of the current block; deriving a prediction value of the current block using the reference pixel value; and determining whether to apply a second filter for the prediction value of the current block based on at least one of the intra prediction mode of the current block and the size of the current block, for thereby producing a filtered prediction value, wherein, when the intra prediction mode of the current block is a horizontal mode, the filtered prediction value is generated by applying the second filter for uppermost pixels block among prediction pixels of the current block adjacent to the reference pixel value, and wherein the second filter is applied by using at least three of reference pixel values.
1. A video decoding method, comprising: determining whether to apply a first filter for a reference pixel value of a current block based on at least one of an intra prediction mode of the current block and a size of the current block; deriving a prediction value of the current block using the reference pixel value; and determining whether to apply a second filter for the prediction value of the current block based on at least one of an intra prediction mode of the current block and a size of the current block, for thereby producing a filtered prediction value, and wherein when the intra prediction mode of the current block is a vertical mode, the filtered prediction value is generated by applying the second filter for leftmost pixels of the current block among prediction pixels of the current block adjacent to the reference pixel value.
2. The video decoding method of claim 1, wherein the intra prediction mode of the current block is determined based on a Most Probable Mode (MPM).

3. The video decoding method of claim 1, wherein when the intra prediction mode of the current block is the horizontal mode, the second filter is applied by using a left reference pixel value, upper reference pixel values and an upper-left corner reference pixel value, the left reference pixel value corresponding to a left-side of an upper-leftmost pixel of the current block, the upper reference pixel values corresponding to upper-sides of the uppermost pixels of the current block.
2. The video decoding method of claim 1, wherein when the intra prediction mode of the current block is the vertical mode, the second filter is applied by using an upper reference pixel value, left reference pixel values and an upper-left corner reference pixel value, the upper reference pixel value corresponding to an upper-side of an upper-leftmost pixel of the current block, the left reference pixel values corresponding to left-sides of the leftmost pixels of the current block.
4. A video encoding method comprising: encoding information related to whether to apply a first filter to a reference pixel value of a current block and whether to apply a second filter for a prediction value of the current block, wherein the information is related to at least one of an intra prediction mode of the current block and a size of the current block, wherein, when the intra prediction mode of the current block is a horizontal mode, the filtered prediction value is generated by applying the second filter for uppermost pixels among prediction pixels of the current block adjacent to the reference pixel value, and wherein the second filter is applied by using at least three of reference pixel values.
3. A video encoding method comprising: encoding information related to whether to apply a first filter for a reference pixel value of a current block and whether to apply a second filter for a prediction value of the current block, wherein the information is related to at least one of an intra prediction mode of the current block and a size of the current block, and wherein when the intra prediction mode of the current block is a vertical mode, a filtered prediction value is generated by applying the second filter for leftmost pixels of the current block among prediction pixels of the current block adjacent to the reference pixel value.
5. A non-transitory computer-readable storage medium storing a bitstream, the bitstream comprising: information related to whether to apply a first filter to a reference pixel value of a current block and whether to apply a second filter for a prediction value of the current block, wherein the information is related to at least one of an intra prediction mode of the current block and a size of the current block, wherein, when the intra prediction mode of the current block is a horizontal mode, the filtered prediction value is generated by applying the second filter for uppermost pixels among prediction pixels of the current block adjacent to the reference pixel value, and wherein the second filter is applied by using at least three of reference pixel values.
4. A non-transitory computer-readable storage medium storing a bitstream, the bitstream comprising: information related to whether to apply a first filter for a reference pixel value of a current block and whether to apply a second filter for a prediction value of the current block, wherein the information is related to at least one of an intra prediction mode of the current block and a size of the current block, and wherein when the intra prediction mode of the current block is a vertical mode, a filtered prediction value is generated by applying the second filter for leftmost pixels of the current block among prediction pixels of the current block adjacent to the reference pixel value.



Allowable Subject Matter
4.	The prior art of record in particular, Shiodera et al. US 2009/0310677 A1 in view of Segall et al. US 2006/0268991 A1 does not disclose, with respect to claim 1, wherein when the intra prediction mode of the current block is a vertical mode, the filtered prediction value is generated by applying the second filter for leftmost pixels of the current block among prediction pixels of the current block adjacent to the reference pixel value as claimed.  
Rather, Shiodera et al. discloses the method involves segmenting the frame of input image signal for performing predictive coding for every pixel blocks. The order of prediction and number of prediction modes with respect to several subblocks is selected. The prediction signal corresponding to pixel block is generated using the selected number of prediction modes, so as to encode the prediction remainder signal showing the difference of image signal of pixel block and prediction signal in order to generate the coding data based on predictive coding. 
Similarly, Segall et al. discloses a processor adaptively selects one or more available up-sample filters for up-sampling different image blocks. The low-resolution image blocks are converted into up-sampled high resolution block using the selected up-sample filters. The different up-sampled image blocks are compared with corresponding high-resolution image blocks in a high resolution image sequence for selecting combination of optimum up-sample filters for different image blocks. The image values in the high-resolution image block are predicted using the selected up-sample filters
The same reasoning applies to claim 3-4 mutatis mutandis.  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485